   

Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of March 27, 2013, is made
by and between Independence Bancshares, Inc., a South Carolina corporation (the
“ Company”) and holding company of Independence National Bank, a national bank
(the “Bank”), and Gordon A. Baird, an individual resident of Darien, Connecticut
(the “Executive”).




The Bank and its affiliates, including the Company, are engaged in the business
of commercial banking and are implementing an expansion of the Bank’s
transaction and financial technology services businesses (the “Relevant
Business”). The Company desires to employ the Executive, and the Executive is
willing to serve, as Chief Executive Officer of the Company on the terms and
conditions herein provided. Certain terms used in this Agreement are defined in
Section 20 hereof. The parties acknowledge that the Executive was appointed a
member of the Company’s Board of Directors (the “Company Board”) effective as of
December 31, 2012 and also anticipate that the Executive will become a member of
the Bank’s board of directors.




In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:




1.

Employment; Directorship. (a) Effective as of March 27, 2013 (the “Effective
Date”), the Company shall continue to employ the Executive, and the Executive
shall continue to serve the Company, as Chief Executive Officer of the Company
upon the terms and conditions set forth herein; it being understood that the
Executive was appointed Chief Executive Officer of the Company effective as of
December 31, 2012. The Executive shall report directly and exclusively to the
Company Board and shall have such authority and responsibilities consistent with
his positions as are set forth in the Company’s Bylaws or assigned by the
Company Board from time to time and as is customary for the position of chief
executive officer of a bank holding company, and, as such, all employees of the
Company and its subsidiaries shall report, directly or indirectly, to the
Executive. Without limiting the generality of the foregoing, if the expansion of
the Relevant Business is implemented through a separate subsidiary of the
Company, the Executive, subject to obtaining any necessary prior regulatory
approval, shall serve as the chief executive officer of that subsidiary and, as
such, shall be the senior most officer of that subsidiary. The Executive shall
devote his full business time, attention, skill and efforts to the performance
of his duties hereunder, except during periods of illness or periods of vacation
and leaves of absence consistent with Company policy. The Executive may devote
reasonable periods to service as a director or advisor to other organizations,
to charitable and community activities, and to managing his personal
investments; provided that such activities do not materially interfere with the
performance of his duties hereunder and are not in conflict or competitive with,
or adverse to, the interests of the Company or the Bank. The Company
acknowledges that the Executive has disclosed to the Company Board certain
activities in which he is engaged and agrees that the Executive is expressly
permitted to continue those activities.




(b)

The Company shall nominate the Executive for election as a director at such
times as necessary so that the Executive will, if elected by shareholders,
remain a director of the Company throughout the Term (as defined below in
Section 2). The Executive hereby consents to serving as a director and to being
named as a director of the Company in documents filed with the Securities and
Exchange Commission. The Company Board shall (i) cause the Bank to seek
regulatory approval for the initial appointment of the Executive and, if such
approval is obtained, (ii) undertake reasonable efforts to ensure that he
continues throughout the term of employment to be elected or reelected as a
director of the

   

--------------------------------------------------------------------------------

   

Bank for so long as the Executive retains his position as the Chief Executive
Officer of the Company or other senior executive officer of the Company.




2.

Term; Location. (a) Unless earlier terminated as provided herein, the
Executive’s employment under this Agreement shall be for the period commencing
upon the Effective Date and ending on December 31, 2014 (the “Term”). On each
December 31st beginning with December 31, 2013, the Term shall automatically be
extended for an additional one-year period beyond the then-effective expiration
date unless a written Notice of Termination from the Company or the Executive is
received 90 days prior to such anniversary advising the other that this
Agreement shall not be further extended. If either party provides timely notice
of non-renewal of the Agreement, but the Executive continues to provide services
to the Company as an employee, such post-expiration employment shall be deemed
to be performed on an “at-will” basis and either party may thereafter terminate
such employment with or without notice and for any or no reason and without any
obligations determined by reference to this Agreement.




(b)

The Company shall be based in Greenville, South Carolina (unless the Company
Board determines otherwise in its sole discretion), but shall maintain offices
in the New York metropolitan area to the extent recommended by the Executive and
approved by the Company Board, in which case, at any given time, the Executive
shall be permitted to work out of either location.




3.

Compensation and Benefits.




(a)

Effective as of the Effective Date, the Company shall pay the Executive an
annual base salary rate of $360,000, which shall be paid in accordance with the
Company’s standard payroll procedures.  The Company Board (or an appropriate
committee thereof (the “Committee”)) shall review the Executive’s annual base
salary at least annually for upward adjustment, as determined by the Company
Board or the Committee based on its evaluation of the Executive’s performance.
“Base Salary” shall mean Executive’s annual base salary as it may be increased
from time to time.




(b)

The Executive shall be eligible each year to participate in the Company’s
short-term incentive plan, with an annual target bonus opportunity of 100% of
Base Salary (the “Basic Target Bonus Amount”) and a maximum bonus payout not to
exceed 200% of the Basic Target Bonus Amount, provided that no such bonuses will
be paid until the later of such time as (i) the Company is no longer deemed to
be in “troubled condition” (as designated effective February 22, 2010 by the
Federal Reserve Bank of Richmond) and (ii) the Bank has reported net income
(after income taxes) for two consecutive quarters. Payment of such annual bonus
(the “Annual Bonus”) shall be based upon performance relative to performance
metrics and targets pre-established by the Company Board or the Committee. The
Basic Target Bonus Amount shall be reviewed annually by the Company Board or the
Committee for upward adjustment. Except as provided in this Section 3(b) or as
may be payable pursuant to Section 4, the Executive is not guaranteed the
payment of any annual bonus. Any Annual Bonus pursuant to this Section 3(b)
shall be paid by the Company on the earlier of (i) 70 days after the previous
year end for which the Annual Bonus was earned by the Executive or (ii) the
first pay period following the Company’s press release announcing its previous
year’s financial performance.




(c)

The Executive shall be eligible to participate in the Company’s long-term equity
incentive program and for the grant of stock options, restricted stock and other
awards thereunder or under any similar plan adopted by the Company. Any options
or similar awards shall be issued to the Executive at an exercise price of not
less than the stock’s current fair market value (as determined in compliance
with Treasury Regulation § 1.409A-1(b)(5)(iv)) as of the date of grant, and the
number of shares subject to such grant shall be fixed on the date of grant.

   

--------------------------------------------------------------------------------

   

(d)

In addition to the benefits specifically described in this Agreement, the
Executive shall be eligible to participate in all retirement, welfare, health or
other benefits plans or programs of the Company now or hereafter applicable
generally to employees of the Company or to a class of employees that includes
senior executives of the Company. The parties agree that the benefits stated in
this Section 3(d) shall be subject to the terms of such plans or programs
applicable generally to employees of the Company or to a class of employees that
includes senior executives of the Company.  In addition, the Company shall
provide for the payment of any fees or expenses reasonably incurred in
connection with the Executive’s negotiation, execution and delivery any
agreements ancillary to the Executive’s joining the Company (including this
Agreement and any amendments thereto).




(e)

The Company shall reimburse the Executive for travel and out-of-pocket expenses
subject to the Company’s Executive Travel and Expense Policy. In addition, the
Company will cover the Executive’s reasonable and necessary travel (including
the cost of travel between New York and Greenville, South Carolina), mobile
cellular and data plan, and other business expenses related to the Executive’s
duties. In addition, the Company shall reimburse the Executive for educational
expenses related to the Executive’s professional development and for membership
in professional and civic organizations to the extent such activities are
consistent with the Company’s strategic objectives, subject in each instance to
advance approval by the Company Board.




All expenses eligible for reimbursements described in this Agreement must be
incurred by the Executive during the Term to be eligible for reimbursement. All
in-kind benefits described in this Section 3 must be provided by the Company
during the Term. The amount of reimbursable expenses incurred, and the amount of
in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year. Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of the calendar year following the calendar year in which the expense was
incurred.  Neither rights to reimbursement nor in-kind benefits are subject to
liquidation or exchanges for other benefits.




(f)

The Company shall provide the Executive with four weeks’ paid vacation per year,
which shall be taken in accordance with (i) any banking rules or regulations
governing vacation and (ii) the Company’s vacation or other paid time off
policy. Any payments made by the Company to the Executive as compensation for
paid vacation shall be paid in accordance with the Company’s standard payroll
procedures.




(g)

The Executive agrees to repay any compensation previously paid or otherwise made
available to the Executive under this Agreement that is subject to recovery
under any applicable law (including any rule of any exchange or service through
which the securities of the Company are then traded), including, but not limited
to, the following circumstances:




(i)

where such compensation was in excess of what should have been paid or made
available because the determination of the amount due was based, in whole or in
part, on materially inaccurate financial information of the Company;




(ii)

where such compensation constitutes “excessive compensation” within the meaning
of 12 C.F.R. Section 263;




(iii)

where the Executive has committed, is substantially responsible for, or has
violated, the respective acts, omissions, conditions, or offenses outlined under
12 C.F.R. Section 359.4(a)(4); and

   

--------------------------------------------------------------------------------

   

(iv)

if, while the Executive is also a senior executive officer of the Bank, the Bank
becomes, and for so long as the Bank remains, subject to the provisions of 12
U.S.C. Section 1831o(f), where such compensation exceeds the restrictions
imposed on the senior executive officers of such an institution.




The Executive agrees to return promptly any such compensation identified by the
Company by written notice provided pursuant to Section 13. If the Executive
fails to return such compensation promptly, the Executive agrees that the amount
of such compensation may be deducted from any and all other compensation owed to
the Executive by the Company. If the Executive is then employed by the Company,
the Executive acknowledges that the Company may take appropriate disciplinary
action (up to, and including, Termination of Employment) if the Executive fails
to return such compensation.  The Executive acknowledges the Company’s rights to
engage in any legal or equitable action or proceeding in order to enforce the
provisions of this Section 3(g). The provisions of this Section 3(g) shall be
modified to the extent, and remain in effect for the period, required by
applicable law.




4.

Termination and Severance Payments.




(a)

The Executive’s employment under this Agreement may be terminated prior to the
end of the Term, if applicable, only as follows (each a “Terminating Event”):




(i)

Upon the death of the Executive. If the Executive’s employment is terminated
because of the Executive’s death, the Company shall pay the Executive’s estate
any sums due him as Base Salary or reimbursement of expenses through the end of
the month during which death occurred in accordance with the Company’s standard
payroll procedures. The Company shall also pay the Executive’s estate an Annual
Bonus for the year that death occurs, based on actual performance for such year
and prorated to reflect the number of days employed during such year.  Any
Annual Bonus for previous years which was not yet paid shall be paid pursuant to
the terms as set forth in Section 3(b).  Any Annual Bonus for the year of death
shall be paid by the Company on the earlier of (i) 70 days after the year end in
which the Executive died or (ii) the first pay period following the Company’s
press release announcing its financial performance for the year in which the
Executive died.




(ii)

Upon the Disability of the Executive for a period of 90 days, which includes any
period of payment under the Company’s accident and health plan. During the
period of any Disability leading up to the termination of the Executive’s
employment under this provision, the Company shall continue to pay the Executive
his full Base Salary at the rate then in effect and all perquisites and other
benefits (other than any Annual Bonus) in accordance with the Company’s standard
payroll procedures until the Executive becomes eligible for benefits under any
long-term disability plan or insurance program maintained by the Company;
provided, however, that the amount of any such payments to the Executive shall
be reduced by the sum of the amounts, if any, payable to the Executive for the
same period under any other disability benefit or pension plan covering the
Executive. Furthermore, the Company shall pay the Executive any Annual Bonus
earned through the date of onset of the physical or mental impairment that led
to the Disability, based on actual performance for the year which includes the
date of onset of the physical or mental impairment that led to the Disability
and prorated to reflect the number of days employed through such date. Any
Annual Bonus for previous years which was not yet paid shall be paid pursuant to
the terms as set forth in Section 3(b). Any Annual Bonus for the year which
includes the date of onset of the physical or mental impairment that led to the
Disability shall be paid by the Company on the earlier of (i) 70 days after the
year end in which the Executive became Disabled or (ii) the first pay period
following the Company’s press release announcing its financial performance for
the year in which the Executive became Disabled.

   

--------------------------------------------------------------------------------

   

(iii)

by the Company upon delivery of a Notice of Termination to the Executive. If the
Executive’s employment is terminated under this provision, the Executive shall
receive only any sums due him as base salary and reimbursement of expenses
through the date of such termination, which shall be paid in accordance with the
Company’s standard payroll procedures.




 (iv)

By the Executive effective upon the 30th day after delivery of a Notice of
Termination. If the Executive resigns under this provision, the Executive shall
receive any sums due him as Base Salary or reimbursement of expenses through the
date of such termination, which shall be paid in accordance with the Company’s
standard payroll procedures.




(b)

With the exceptions of the provisions of this Section 4, and the express terms
of any benefit plan under which the Executive is a participant, it is agreed
that, upon termination of the Executive’s employment, the Company shall have no
obligation to the Executive for, and the Executive waives and relinquishes, any
further compensation or benefits (exclusive of COBRA benefits). Unless otherwise
stated in this Section 4, the effect of termination on any outstanding incentive
awards, stock options, stock appreciation rights, performance units, or other
incentives shall be governed by the terms of the applicable benefit or incentive
plan and/or the agreements governing such incentives. Within 60 days of
termination of the Executive’s employment, and as a condition to the Company’s
obligation to pay any severance hereunder, the Company and the Executive shall
enter into a mutual release in the form agreed to by the parties, and neither
party may revoke such release within the revocation period stated in such
release, which shall acknowledge such remaining obligations and discharge
Executive on one hand and the Company and its officers, directors and employees
on the other hand with respect to their actions for or on behalf of the Company,
from any other claims or obligations arising out of or in connection with the
Executive’s employment by the Company, including the circumstances of such
termination. In addition, if such severance payment is made by the Company, and
if the 60 day period spans two calendar years, regardless of when such release
is executed by the Executive, such severance payment must be made in the
subsequent calendar year, regardless of when the release is executed by the
Executive.




(c)

As a condition to the Company’s obligation to pay any severance hereunder,
regardless of the reason for the termination of the Executive’s employment, the
Executive shall resign as a director of the Company and any of its subsidiaries,
if the Executive is then serving in any such position.




(d)

Notwithstanding anything contained in this Agreement to the contrary,




(i) if the Executive is suspended or temporarily prohibited from participating,
in any way or to any degree, in the conduct of the Company’s affairs by (1) a
notice served under Section 8(e) or (g) of Federal Deposit Insurance Act
(“FDIA”) (12 U.S.C. Section 1818 (e) or (g)) or (2) as a result of any other
regulatory or legal action directed at the Executive by any regulatory or law
enforcement agency having jurisdiction over the Executive (each of the foregoing
referred to herein as a “Suspension Action”), and if this Agreement is not
terminated, the Company’s obligations under this Agreement shall be suspended as
of the earlier of the effective date of such Suspension Action or the date on
which the Executive was provided notice of the Suspension Action, unless stayed
by appropriate proceedings. If the charges underlying the Suspension Action are
dismissed, the Company shall: (i) pay on the first day of the first month
following such dismissal of charges (or as provided elsewhere in this Agreement)
the Executive all of the compensation withheld while the obligations under this
Agreement were suspended; and (ii) reinstate any such obligations which were
suspended.




(ii)

if the Executive is removed or permanently prohibited from participating, in any
way or to any degree, in the conduct of the Company’s affairs by (1) an order
issued under Section 8(e)(4) or (g)(1) of the FDIA (12 U.S.C. Section 1818
(e)(4) or (g)(1)) or (2) any other legal or law enforcement

   

--------------------------------------------------------------------------------

   

action (each of the foregoing referred to herein as a “Removal Action”), all
obligations of the Executive under this Agreement shall terminate as of the
effective date of the Removal Action, but any vested rights of the parties
hereto shall not be affected.




(iii)

if the Company is in default (as defined in Section 3(x)(1) of the FDIA, 12
U.S.C. Section 1813(x)(1)), all obligations under this Agreement shall terminate
as of the date of default, but this Section (4)(d) shall not affect any vested
rights of the parties hereto.




(iv)

if the FDIC is appointed receiver or conservator under Section 11(c) of the FDIA
(12 U.S.C. Section 1821(c)) of any depository institution controlled by the
Company, the Company shall have the right to terminate all obligations of the
Company under this Agreement as of the date of such receivership or
conservatorship, other than any rights of the Executive that vested prior to
such appointment. Any vested rights of the Executive may be subject to such
modifications that are consistent with the authority of the FDIC.




(e)

If the FDIC provides open bank assistance under Section 13(c) of the FDIA (12
U.S.C. 1823(c)) to the Company or any depository institution controlled by the
Company, but excluding any such assistance provided to the industry generally,
the Company shall have the right to terminate all obligations of the Company
under this Agreement as of the date of such assistance, other than any rights of
the Executive that vested prior to the FDIC action. Any vested rights of the
Executive may be subject to such modifications that are consistent with the
authority of the FDIC.




(f)

If the FDIC requires a transaction under Section 13(f) or 13(k) of the FDIA (12
U.S.C. 1823(f) and (k)) by the Company or any depository institution controlled
by the Company, the Company shall have the right to terminate all obligations of
the Company under this Agreement as of the date of such transaction, other than
any rights of the Executive that vested prior to the transaction. Any vested
rights of the Executive may be subject to such modifications that are consistent
with the authority of the FDIC.




(g)

Notwithstanding anything contained in this Agreement to the contrary, any
payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. Section 1828(k)
and Part 359 of the FDIC Rules and Regulations (12 C.F.R. Section 359, et seq.).
 In addition, all obligations under this Agreement are further subject to such
conditions, restrictions, limitations and forfeiture provisions as may
separately apply pursuant to any applicable state banking laws. Any payments
suspended by operation of this Section 4(g) shall be paid as a lump sum within
30 days following receipt of the concurrence or consent of the appropriate
federal or state banking agency of the Company or as otherwise directed by such
federal or state banking agency.




5.

Ownership of Work Product. The Company shall own all Work Product arising during
the course of the Executive’s employment. For purposes hereof, “Work Product”
shall mean all intellectual property rights, including all Trade Secrets, U.S.
and international copyrights, patentable inventions, and other intellectual
property rights in any programming, documentation, technology or other work
product that relates to the Company or any Affiliates, their business or
customers and that the Executive conceives, develops, or delivers to the Company
at any time during his employment, during or outside normal working hours, in or
away from the facilities of the Company, and whether or not requested by the
Company. If the Work Product contains any materials, programming or intellectual
property rights that the Executive conceived or developed prior to, and
independent of, the Executive’s work for the Company, the Executive agrees to
point out the pre-existing items to the Company.




6.

Protection of Trade Secrets. The Executive agrees to maintain in strict
confidence and, except as necessary to perform his duties for the Company, the
Executive agrees not to use or disclose

   

--------------------------------------------------------------------------------

   

any Trade Secrets of the Company or any Affiliates during or after his
employment. “Trade Secret” means information, including a formula, pattern,
compilation, program, device, method, technique, process, drawing, cost data or
customer list, that (i) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means by
other persons who can obtain economic value from its disclosure or use; and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.




7.

Protection of Other Confidential Information. In addition, the Executive agrees
to maintain in strict confidence and, except as necessary to perform his duties
for the Company, not to use or disclose any Confidential Business Information of
the Company or any Affiliates during his employment and for a period of 12
months following termination of the Executive’s employment. “Confidential
Business Information” shall mean any internal, non-public information (other
than Trade Secrets already addressed above) concerning the Company’s or its
Affiliate’s financial position and results of operations (including revenues,
assets, net income, etc.); annual and long-range business plans, product or
service plans; marketing plans and methods; training, education and
administrative manuals; customer and supplier information and purchase
histories; and employee lists. The provisions of Sections 6 and 7 shall also
apply to protect Trade Secrets and Confidential Business Information of third
parties provided to the Company under an obligation of secrecy.




8.

Return of Materials. The Executive shall surrender to the Company, promptly upon
its request and in any event upon termination of the Executive’s employment, all
media, documents, notebooks, computer programs, handbooks, data files, models,
samples, price lists, drawings, customer lists, prospect data, or other material
of any nature whatsoever (in tangible or electronic form) in the Executive’s
possession or control, including all copies thereof, relating to the Company or
its Affiliates, their businesses or customers. Upon the request of the Company,
the Executive shall certify in writing compliance with the foregoing
requirement.




9.

Restrictive Covenants.




(a)

No Solicitation of Customers. During the Executive’s employment with the Company
and for a period of 12 months thereafter, the Executive shall not (except on
behalf of or with the prior written consent of the Company or as specified in
relevant agreements), either directly or indirectly, on the Executive’s own
behalf or in the service or on behalf of others, solicit, divert, or
appropriate, or attempt to so, to or for a competitor of the business of the
Bank (other than the Relevant Business) any person or entity that is or was a
customer of the Bank.  For the avoidance of doubt, the Executive's activities
pursuant to any approved licensing or equivalent agreements shall be deemed not
to breach this Section 9(a)).

(b)

No Recruitment of Personnel. During the Executive’s employment with the Company
and for a period of 12 months thereafter, the Executive shall not, either
directly or indirectly, on the Executive’s own behalf or in the service or on
behalf of others, (i) solicit, divert or hire away or (ii) attempt to solicit,
divert, or hire away to any Competing Business any employee of or consultant to
the Company or any of its Affiliates engaged or experienced in the Business,
regardless of whether the employee or consultant is full-time or temporary, the
employment or engagement is pursuant to written agreement, or the employment is
for a determined period or is at will.




10.

Independent Provisions; Enforcement; Consideration.  The provisions in each of
the above Sections 9(a) and 9(b) are independent, and the unenforceability of
any one provision shall not affect the enforceability of any other provision.
The Executive agrees that in the event of any breach or threatened breach by the
Executive of any covenant contained in Section 9(a) or 9(b) hereof, the
resulting injuries to the Company would be difficult or impossible to estimate
accurately, even though irreparable injury or damages would certainly result.
Accordingly, an award of legal damages, if without other relief,

   

--------------------------------------------------------------------------------

   

would be inadequate to protect the Company. The Executive therefore agrees that
in the event of any such breach, the Company shall be entitled to obtain from a
court of competent jurisdiction an injunction to restrain the breach or any
attempted breach of any such covenant, and to obtain any other available legal,
equitable statutory or contractual relief. Should the Company have cause to seek
such relief, no bond shall be required from the Company, and the Executive shall
pay reasonable attorney’s fees and court costs which the Company may incur to
the extent the Company prevails in its enforcement action. The Executive
acknowledges and agrees that valid consideration has been given to Executive by
the Company in return for the promises of Executive set forth herein.




11.

Withholding. The Company may deduct from each payment of compensation hereunder
all amounts required to be deducted and withheld in accordance with applicable
federal and state income, FICA and other withholding requirements.




12.

Successors; Binding Agreement. The rights and obligations of this Agreement
shall bind and inure to the benefit of the surviving entity in any merger or
consolidation in which the Company is a party, or any assignee of all or
substantially all of the Company’s business and properties. The Executive’s
rights and obligations under this Agreement may not be assigned by him, except
that his right to receive accrued but unpaid compensation, unreimbursed expenses
and other rights, if any, provided under this Agreement, which survive
termination of this Agreement shall pass after death to the personal
representatives of his estate. The Company represents and warrants that this
Agreement has been approved by the Company Board.




13.

Notice. For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses last
given by each party to the other; provided, however, that all notices to the
Company shall be directed to the attention of the Company with a copy to the
Secretary of the Company. All notices and communications shall be deemed to have
been received on the date of delivery thereof.




14.

Governing Law. This Agreement and all rights hereunder shall be governed by the
laws of the State of South Carolina, except to the extent governed by the laws
of the United States of America in which case federal laws shall govern. The
parties agree that any appropriate state court located in Greenville County,
South Carolina or federal court for the District of South Carolina shall have
exclusive jurisdiction of any case or controversy arising under or in connection
with this Agreement shall be a proper forum in which to adjudicate such case or
controversy. The parties consent and waive any objection to the jurisdiction or
venue of such courts.




15.

Non-Waiver. Failure of the Company to enforce any of the provisions of this
Agreement or any rights with respect thereto shall in no way be considered to be
a waiver of such provisions or rights, or in any way affect the validity of this
Agreement.




16.

Saving Clause. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision or
clause of this Agreement, or portion thereof, shall be held by any court or
other tribunal of competent jurisdiction to be illegal, void, or unenforceable
in such jurisdiction, the remainder of such provision shall not be thereby
affected and shall be given full effect, without regard to the invalid portion.
It is the intention of the parties that, if any court construes any provision or
clause of this Agreement, or any portion thereof, to be illegal, void, or
unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area, or matter of such
provision, and, in its reduced form, such provision shall then be enforceable
and shall be enforced. The Executive and the Company hereby agree that they will
negotiate in good faith to amend

   

--------------------------------------------------------------------------------

   

this Agreement upon receipt of written notice from the Federal Reserve Bank of
Richmond that the Company is no longer deemed to be in “troubled condition” (as
designated effective February 22, 2010 by the Federal Reserve Bank of Richmond)
and from time to time thereafter as reasonably appropriate (including to modify
the terms of Sections 9(a) and 9(b) and the definition of the term “Business,”
to reflect changes in the Company’s business affairs so that the scope of the
limitations placed on the Executive’s activities by Section 9 accomplishes the
parties’ intent in relation to the then current facts and circumstances).  Any
such amendment shall be effective only when completed in writing and signed by
the Executive and the Company.




17.

Compliance with Internal Revenue Code Section 409A.  This Agreement is intended
to meet the requirements of, to the maximum extent possible exemption from,
Section 409A of the Code, and shall be interpreted and construed consistent with
that intent. In addition, each payment hereunder is intended to constitute a
separate payment from each other payment for purposes of Treasury Regulation §
1.409A-2(b)(2). Notwithstanding any provision in the Agreement to the contrary,
to the extent necessary to avoid the imposition of tax on the Executive under
Section 409A, any payments that are otherwise payable to the Executive within
the first six months following the effective date of Termination of Employment,
shall be suspended and paid as soon as practicable following the end of the
six-month period following such effective date if, immediately prior to the
Executive’s Termination of Employment, the Executive is determined to be a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i)) of the
Company (or any related “service recipient” within the meaning of Section 409A
and the regulations thereunder). Any payments suspended by operation of the
foregoing sentence shall be paid as a lump sum within thirty days following the
end of such six-month period.




18.

Compliance with the Dodd–Frank Wall Street Reform and Consumer Protection Act.
Notwithstanding anything to the contrary herein, any incentive payments to the
Executive shall be limited to the extent required under the Dodd-Frank Wall
Street Reform and Consumer Protection Act (the “Dodd-Frank Act ”), including,
but not limited to, clawbacks for such incentive payments as required by the
Dodd-Frank Act. The Executive agrees to such amendments, agreements, or waivers
that are required by the Dodd-Frank Act or requested by the Company to comply
with the terms of the Dodd-Frank Act.




19.

Compliance with Regulatory Restrictions.  Notwithstanding anything to the
contrary herein, and in addition to any restrictions stated in this Agreement,
any compensation or other benefits paid to the Executive shall be limited only
to the extent required by any federal or state regulatory agency having
authority over the Company or, if applicable, the Bank. The Executive agrees
that compliance by the Company or the Bank with such regulatory restrictions,
even to the extent that compensation or other benefits paid to the Executive are
limited, shall not be a breach of this Agreement by the Company. In the event
that the Company or the Bank is required to so limit the Executive’s
compensation or benefits, such limitation shall be implemented in a manner such
that, to the maximum extent legally possible, the Executive is put in the same
economic position as the Executive would have been absent such regulatory
restriction.




20.

Certain Definitions.




(a)

“Affiliate” shall mean any business entity controlled by, controlling or under
common control with the Company, including but not limited to the Bank.




(b)

“Business” shall mean the operation of a depository financial institution,
including, without limitation, serving as a processing and servicing bank for
mobile payments, as well as the solicitation and acceptance of deposits of money
and commercial paper, the solicitation and funding of loans and the provision of
other banking services, and any other related business engaged in by the Company
or any of its Affiliates as of the date of termination.

   

--------------------------------------------------------------------------------

   

(c)

“Code” shall mean the Internal Revenue Code of 1986, including the rules and
regulations promulgated thereunder.




(d)

“Competing Business” shall mean any business that, in whole or in part, is the
same or substantially the same as the Business.




(e)

“Disability” or “Disabled” shall mean as defined by Treasury Regulation §
1.409A-3(i)(4); provided, however, that for purposes of this definition, the
accident and health plan covering the Executive shall only be the long term
disability plan and not any other the accident and health plan.




(f)

“Notice of Termination” shall mean a written notice of termination from the
Company or the Executive which specifies an effective date of termination (not
less than 30 days from the date of the notice), indicates the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.




(g)

“Standard payroll procedures” shall mean payment no less frequently than
monthly.




(h)

“Terminate,” “terminated,” “termination,” or “termination of the Executive’s
employment” shall mean separation from service as defined by Treasury Regulation
§ 1.409A-1(h).




21.

Entire Agreement. This Agreement and, to the extent applicable, the licensing
and option agreement referenced in Section 9(a) constitute the entire agreement
between the parties hereto and supersede all prior agreements, if any
understandings and arrangements, oral or written, including that certain
Consulting Agreement dated August 14, 2012 between the parties hereto with
respect the subject matter hereof.




22.

Survival. The obligations of the parties pursuant to Sections 3(g), 4 through 9,
and 14, as applicable, shall survive the Executive’s Termination of Employment
hereunder for the period designated under each of those respective sections.




23.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.










[signatures appear on following page.]

   

--------------------------------------------------------------------------------

   

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
seal to be affixed hereunto by its officers thereunto duly authorized and the
Executive has signed and sealed this Agreement, effective as of the date first
above written.




 
   
 
           
INDEPENDENCE BANCSHARES, INC.
 
   
 
           
   
ATTEST:
 
   
 
           
   
By:
   
    
           
By:
   
/s/ H. Neel Hipp, Jr.
Name:
   
     
           
Name:
   
H. Neel Hipp, Jr.
 
   
 
           
Title:
   
Chairman of the Board
 
   
 
           
   
 
   
 
           
   
 
   
 
           
EXECUTIVE
 
   
 
           
   
 
   
 
           
/s/ Gordon A. Baird
 
   
 
           
Gordon A. Baird

   

--------------------------------------------------------------------------------

   